DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 03/20/2019.
Claims 1-20 are currently pending and have been examined.


Allowable Subject Matter

Claims 3, 10, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.













Information Disclosure Statement

The Information Disclosure Statement filed on 07/09/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1, 2, 4-6, 12, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foley et al. (USPGP 2014/0038781 A1) hereinafter FOLEY.

Claims 1, 11:
FOLEY as shown below discloses the following limitations:
An exercise content distribution system for delivering exercise content to a first user of an exercise apparatus for computer-augmented use at home, the system comprising: (see at least Figure 1 as well as associated and related text)
a database storing the exercise content and data associated with a content provider and an application provider; (see at least paragraph 0007)
a platform server operable to facilitate delivery of the exercise content to the exercise apparatus, the platform server configured to: (see at least paragraphs 0007, 0030)
deliver for display on the exercise apparatus a plurality of available archived exercise classes for selection by the first user; (see at least Figure 5 as well as associated and related text)
receive from the exercise apparatus, a selection of one of the available archived exercise classes; (see at least paragraphs 0006, 0007, 0010)
transmit, for display on the exercise apparatus, data representing content of the selected archived exercise class; (see at least paragraphs 0006, 0007, 0010)
receive performance data from the exercise apparatus, the performance data based on activity by the first user when the first user causes a movement of a portion of the exercise apparatus during the selected archived exercise class, and including a first user performance parameter; (see at least paragraphs 0006, 0007, 0010) 
generate archived performance data representing archived user performance parameters for a plurality of other users over at least the portion of the selected archived exercise class, (see at least paragraphs 0006, 0007, 0010)
wherein the archived performance data was previously generated by the first user and/or one or more other users while participating in the archived exercise class; (see at least paragraphs 0006, 0007, 0010)
synchronize the archived performance data so that the archived user performance parameters represented by the archived performance data are synchronized with the first user performance parameter; (see at least Figure 17 as well as associated and related text)
dynamically update a ranked list of the first user performance parameter and at least some of the synchronized archived user performance parameters for display by the exercise apparatus, to thereby simulate the first user competing with at least some of the other users. (see at least paragraph 0054)
FOLEY does not specifically disclose all of the above limitations in a single embodiment.  However, in the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FOLEY because, “Humans are competitive by nature, striving to improve their performance both as compared to their own prior efforts and as compared to others. Humans are also drawn to games and other diversions, such that even tasks that a person may find difficult or annoying can become appealing if different gaming elements are introduced. Existing home and gym-based exercise systems and methods frequently lack key features that allow participants to compete with each other and that gamify exercise activities. While some existing exercise equipment incorporates diversions such as video display screens that present content or performance data to the user while they exercise, these systems lack the ability to truly engage the user in a competitive or gaming scenario that improves both the user's experience and performance. To improve the experience and provide a more engaging environment, gyms offer classes such as cycling classes where the instructor and participants exercise on stationary bikes accompanied by music. The instructor and music combine to motivate participants to work harder and maintain better pedal cadence or tempo. More recently, boutique cycling studios have taken the cycling class concept to dedicated spaces to create even more powerful class experiences.” (FOLEY: paragraphs 0003-0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2, 12:
FOLEY discloses the limitations as shown in the rejections above.  FOLEY further discloses the following limitations:
the performance data includes sensor data, user performance metrics and/or user preference data, and wherein the platform server is further configured to: 
forward the performance data to the content provider; 
receive updated content associated with the exercise class from the content provider in response to the performance data; and 
deliver the updated content to the exercise apparatus.
See at least paragraphs 0006, 0007, 0010, and 0038.

Claim 4:
FOLEY discloses the limitations as shown in the rejections above.  FOLEY further discloses the following limitations:
the exercise content includes computer-generated content comprising computer generated music and/or computer-generated video; 
wherein the computer-generated content is generated in realtime during transmission of the selected archived exercise class; and 
wherein the computer-generated content changes in response to changes in the performance data, including cadence, speed and/or heartrate data.
See at least paragraphs 0031, 0032, 0081, 0010, 0039.



Claim 5:
FOLEY discloses the limitations as shown in the rejections above.  FOLEY further discloses the following limitations:
 the exercise content of the content provider includes exercise class content including audio cues from an exercise instructor and video content of the exercise instructor and/or scenery.
See at least paragraph 0030.

Claims 6, 16:
FOLEY discloses the limitations as shown in the rejections above.  FOLEY further discloses the following limitations:
the content associated with the selected archived exercise class is delivered to end-user by the application provider through an application facilitating the selected archived exercise class running on an application server; and 
wherein the application facilitating the selected archived exercise class generates session content for delivery to end-user with the exercise content.
See at least paragraphs 0006, 0007, 0010, 0031, 0032, 0037, and 0038.












s 7-9 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foley et al. (USPGP 2014/0038781 A1) hereinafter FOLEY, in view of McGee et al. (USPGP 2010/0036736 A1), hereinafter MCGEE.

Claims 7-9 and 17-19:
FOLEY discloses the limitations as shown in the rejections above.  FOLEY further discloses the following limitations:
the platform server is further operable to: 
maintain content restriction data relating to the stored exercise content, the content restriction data including access parameters received from an associated content provider; 
generate a plurality of channels, each channel having channel characteristics associated with an application server and/or content provider and defining at least one media asset; 
wherein a subscription is granted to the end-user satisfies the content restriction data and channel characteristics; and 
deliver channel media assets to the exercise apparatus in accordance with the subscription.
See at least paragraphs 0031, 0037, 0045, 0047, 0059, 
FOLEY does no specifically disclose the following limitations:
process a subscription request from an end-user for one of the plurality of channels, 
the platform server is further configured to process a payment from the end-user in accordance with the subscription request; and allocate a portion of the payment among an account associated with the application server and the content provider, in accordance with the access parameters, the channel 
the database includes data organized by a subscription model, including multiple subscription plans defined by content providers and/or application servers that are produced, syndicated and administered by the platform server as subscription media channels.
MCGEE, however, in at least paragraphs 0046, 0062, 0063, 0066, 0151, and 01543 does.  in the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the FOLEY with the payments and subscription technique of MCGEE because, “Humans are competitive by nature, striving to improve their performance both as compared to their own prior efforts and as compared to others. Humans are also drawn to games and other diversions, such that even tasks that a person may find difficult or annoying can become appealing if different gaming elements are introduced. Existing home and gym-based exercise systems and methods frequently lack key features that allow participants to compete with each other and that gamify exercise activities. While some existing exercise equipment incorporates diversions such as video display screens that present content or performance data to the user while they exercise, these systems lack the ability to truly engage the user in a competitive or gaming scenario that improves both the user's experience and performance. To improve the experience and provide a more engaging environment, gyms offer classes such as cycling classes where the instructor and participants exercise on stationary bikes accompanied by music. The instructor and music combine to motivate participants to work harder and maintain better pedal cadence or tempo. More recently, boutique cycling studios have taken the cycling class concept to dedicated spaces to create even more powerful class experiences.” (FOLEY: paragraphs 0003-0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).







Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Lauren Goode. “MY TWO-MONTH RIDE WITH PELOTON, THE CULTISH, INTERNET-CONNECTED FITNESS BIKE.” (Apr 25, 2017).  Retrieved online 03/23/2022.   https://www.theverge.com/2017/4/25/15408338/bike-peloton-review-indoor-cycle-live-streaming-cycling

KRIS FRIESWICK.  “This Startup Will Keep You From Ever Going to the Gym Again.” (May 15, 2016).  Retrieved online 03/23/2022. https://www.inc.com/magazine/201605/kris-frieswick/peloton-studio-cycling-home-fitness.html

Foreign Art:
KITO NOBUYUKI et al. “WORKOUT INFORMATION DISPLAY METHOD, WORKOUT INFORMATION DISPLAY SYSTEM, SERVER SYSTEM, ELECTRONIC EQUIPMENT, INFORMATION STORAGE MEDIUM, AND PROGRAM.” (JP 2018/082783 A)

YAMAGUCHI NANA et al. “WORKOUT INFORMATION DISPLAY METHOD, WORKOUT INFORMATION DISPLAY SYSTEM, SERVER SYSTEM, ELECTRONIC EQUIPMENT, INFORMATION STORAGE MEDIUM, AND PROGRAM.” (JP 2018/086240 A)






Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)